Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
In regards to claim 1, Applicant argues Viswanathan (US 20180293466) does not teach the language of the amended claim. In particular, Applicant argues that Viswanathan does not teach or suggest determining that one or more locations within the captured image correspond to one or more features represented by the map data and then based on that determination, generating ground truth information indicative of the one or more locations within the captured image. That at best, Viswanathan describes using the captured image and the map projection to determine a pose of the vehicle and that the ground truth data is determined and/or generated before any type of processing is performed. Applicant continues, the only ground truth the cited portions of Viswanathan describe is the ground truth actual pose corresponding to static features. That Viswanathan does not suggest a ground truth that indicates one or more locations within the image that correspond to one or more features represented by the map projection and therefore Viswanathan does not teach or suggest generating such ground truth of amended claim 1 and only teaches a ground truth pose. Further, Applicant argues that the static features are only used to determine the pose of the vehicle when the sensor data is compared to map data and is not generated, let alone ground truth data later used for training based on matching the static features from the map data to the features from the sensor data. 
However, the claims do not in any way state that the ground truth data is generated after the one or more locations within the sensor data. Rather the claims require “generating ground truth data indicative of the one or more locations within the sensor data representation corresponding to one or more features represented by the map”. This is not the same. By a broadest reasonable interpretation, the ground truth data is not generated based on determinations of one or more features corresponding to the map data, as argued by the Applicant, but rather the ground truth data must be generated at some point and indicate a location in the sensor data where the location corresponds to a feature represented by the map. If the Applicant believes this to be a key feature of their application, the Examiner suggests amending claim language to recite this feature. 
All that being said, Viswanathan still teaches a generation of ground truth information. Viswanathan teaches generating a top down projection of the captured image representing static features observed in the image ([0041]). This is accompanied by a determination of an expected view map projection including static reference features corresponding to one or more ground truth features ([0042]). As these are compared by (see for example [0032], [0069]), a correspondence of these features is directly determined, more specifically, not only is correspondence determined, but the similarity of these features is determined where the pose metric is a direct representation of this similarity (see for example [0070], [0071]). This assigns a known truth of the similarity between these features, and, as the static features are positionally defined, is indicative of the location of the static features in the map data corresponding to the sensor data. Still further, as the claims require that the ground truth data is indicative of one or more locations within the sensor data, but does not provide any explanation of how it is indicative, an equally broad rejection is perfectly appropriate. As the information of the image and the map projection are compared, the correspondence of this information serves as ground truth data indicative of such information because it is data showing the known true correspondence between the map data and the sensor data. 
As such, Viswanathan does not only generate a pose of the vehicle, but rather performs something far more specific that includes generating a pose: determining a pose metric which is a reflection of the similarity and correspondence of static features known to represent ground truth data in map information with sensor information, thereby generating ground truth data that indicates this correspondence by comparing the map and sensor data. Viswanathan does not only teach generating a ground truth pose as a pose metric is not only a pose of the vehicle. Still further, as these comparisons are used to train the neural network to generate a pose metric, the ground truth is equally incorporated into training the neural network (for example [0032]). 
As such, this argument is unpersuasive. 
In regards to claim 1, Applicant argues the newly introduced limitations involving one or more predicted locations are not taught by Viswanathan. 
However, this amendment has necessitated a new reference to teach the newly introduced limitations. New references by the same author Viswanathan (US 20200111011) termed “Viswanathan B” for the rejection below, teaches determining the difference between sensed locations and ground truth locations and assessing sensor error as this difference, then applying this information to train a neural network to estimate the predicted sensor error, which is understood to be the difference between predicted sensed locations and ground truth locations. 
As such, this argument is moot. 
Applicant argues independent claim 16 is allowable for the same reasons as independent claim 1. 
This argument is unpersuasive for the same reasons as above. 
Applicant argues independent claim 10 is allowable for the same reasons as claim 1 and NPL Bojarski does not teach or suggest the deficient limitations. 
Bojarski is not required to address any challenged limitation and therefore this argument is unpersuasive for the same reasons as given above. 
Additionally, claims 2 and 21 are indicated as having been amended but no amendment appears to have been performed and therefore these claims has been interpreted not to have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 16, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 20180293466) in view of Viswanathan (US 20200111011, “Viswanathan B”).
In regards to claim 1, Viswanathan teaches a method comprising: (Fig 3, 6)
receiving map data corresponding to a region including a location of a dynamic actor at a time; ([0031] map may provide representation of environment. [0030] estimates pose by matching image with map data localized using GPS, GNSS, or IMU.)
localizing the dynamic actor with respect to the map data; ([0030] pose estimated by matching map data localized using GPS, GNSS, or IMU.) 
receiving sensor data representative of a sensor data representation, the sensor data generated using a sensor of the dynamic actor at the time; ([0030] image is captured by image capturing device onboard vehicle.)
determining, based at least on the localizing, one or more locations within the sensor data representation corresponding to one or more features represented by the map data; ([0039] map projection and captured image may be compared, [0031] where the map contains static features [0038] which are expected to be nearby the vehicle based on the location and pose of the vehicle. [0041] captured image is analyzed and pixels representing features and their locations are mapped to, for example, a top down image of the environment. This determines pixel locations of features within the sensor data and compares them with map features.)
generating ground truth data indicative of the one or more locations within the sensor data representation; ([0031] map information contains ground truth data corresponding to static features corresponding to the pose. [0042] ground truth information corresponds to the estimated or observed pose, which is observed in sensor data. [0041] captured image is analyzed and pixels representing features and their locations are mapped to, for example, a top down image of the environment. This generates ground truth information in the form of comparing the ground truth data from the features of the map with the features of the sensor data.) and 
Viswanathan also teaches a neural network that performs comparisons between map and images, which is trained with correct images, incorrect images, and map data and updates parameters of the neural network based as its trained ([0032]). 
Viswanathan does not teach:
updating one or more parameters of a neural network based at least on a comparison of one or more predicted locations of the one or more features within the sensor data representation as determined using the neural network and the one or more locations indicated using the ground truth data. 
However, Viswanathan B teaches training a machine learning model, such as a neural network, to make predictions of sensor error ([0048]) where sensor error is the difference between known locations from ground truth and sensed locations ([0042]) which at a predicted time, corresponds with a predicted sensed location. The parameters of the machine learning model are adjusted based on the predicted sensor error until the model generates predictions within a desired level of accuracy ([0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Viswanathan, by incorporating the teachings of Viswanathan B, such that the neural network of Viswanathan is further trained at least in part to predict sensor error, which uses a difference of the predicted sensed location and ground truth information, where parameters of the neural network are adjusted until the predicted error is within a desired level of accuracy. 
The motivation to do so is that, as acknowledged by Viswanathan B, this allows for accounting for sensor error, which improves accuracy and speed of localization ([0001], [0002]). 

In regards to claim 2, Viswanathan, as modified by Viswanathan B, teaches the method of claim 1, wherein the generating the ground truth data comprises: 
transforming the map data to a coordinate system of the dynamic actor; ([0039], [0042] two dimensional map projection is generated based on estimated pose. This transforms map coordinates to vehicle coordinates.) and 
generating, within the coordinate system, one or more labels or one or more annotations corresponding to the one or more locations, ([0081] node data records are stored representing identifiers of junctions and road segments, which can be matched with map information. Identifiers are annotations corresponding to features, where features are at least road segments and junctions.)
wherein the ground truth data is representative of the one or more labels or the one or more annotations. ([0081] node data records are stored representing identifiers of junctions and road segments, which can be matched with map information. [0031] map information contains ground truth data corresponding to static features.)

In regards to claim 3, Viswanathan, as modified by Viswanathan B, teaches the method of claim 1, further comprising determining the region including the location based at least on at least one of global navigation satellite system (GNSS) data, global positioning system (GPS) data, or differential GPS (DGPS) data generated using one or more location-based sensors of the dynamic actor. 
([0030] pose estimated by matching map data localized using GPS, GNSS, or IMU.)

In regards to claim 4, Viswanathan, as modified by Viswanathan B, teaches the method of claim 1, wherein the updating the one or more parameters of the neural network comprises updating the one or more parameters of the neural network such that the neural network performs inferencing for at least one of: object detection, feature detection, road feature detection, wait condition detection or classification, or future trajectory generation. ([0032] neural network is trained to compare capture image and map data. [0040] neural network describes similarity between captured image and map projection, which itself is training for feature detection and road feature detection by comparing the presence of indications of those features in image to presence in map data, even without explicitly identifying the feature, their presence is still detected.)

In regards to claim 7, Viswanathan, as modified by Viswanathan B, teaches the method of claim 1, wherein the sensor data includes at least one of image data, LIDAR data, RADAR data, SONAR data, or ultrasonic data. ([0030] image captured by image capturing device.)

In regards to claim 8, Viswanathan, as modified by Viswanathan B, teaches the method of claim 1, further comprising: 
transforming the map data from a first coordinate system of the map data to a second coordinate system of the sensor data, ([0039], [0042] two dimensional map projection is generated based on estimated pose. This transforms map coordinates to vehicle coordinates. Expected view of static features may be provided. The expected view is the sensor-space coordinates.)
wherein the ground truth data corresponds to the second coordinate system. ([0039], [0042] two dimensional map projection is generated based on estimated pose. This transforms map coordinates to vehicle coordinates. [0031] map information contains ground truth data corresponding to static features.)

In regards to claim 9, Viswanathan, as modified by Viswanathan B, teaches the method of claim 8, wherein the first coordinate system is a three-dimensional (3D) world-space coordinate system and the second coordinate system is a two-dimensional (2D) image-space coordinate system. ([0042] 2D projection of map data is generated. Must be projected from higher dimension, 3D is only logical option.)

In regards to claim 16, Viswanathan teaches a system comprising: (Fig 1, 2A, 2B)
one or more processing units to: ([0036] processor 22, memory 24. [0075] memory stores instructions.)
	receive sensor data representative of a sensor data representation; ([0036] image capturing device captures images. All sensor data is inherently representative of the data it represents as a fundamental property of linguistics, let alone a property of sensor data.)
localize a dynamic actor with respect to a map; ([0036] one or more location sensors 36. [0031] map may provide representation of environment. [0030] estimates pose by matching image with map data localized using GPS, GNSS, or IMU.)
determine, based at least on the localization, one or more locations within the sensor data representation corresponding to one or more features represented by the map; ([0036] pose metric network 34 compares map and image data. [0042] ground truth information corresponds to the estimated or observed pose, which is observed in sensor data. [0039] map projection and captured image may be compared, [0031] where the map contains static features [0038] which are expected to be nearby the vehicle based on the location and pose of the vehicle. [0041] captured image is analyzed and pixels representing features and their locations are mapped to, for example, a top down image of the environment. This determines pixel locations of features within the sensor data and compares them with map features.)
generate, ground truth data indicative of the one or more locations within the sensor data; ([0036] pose metric network 34 compares map and image data. [0031] map information contains ground truth data corresponding to static features. [0042] ground truth information corresponds to the estimated or observed pose, which is observed in sensor data. [0041] captured image is analyzed and pixels representing features and their locations are mapped to, for example, a top down image of the environment. This generates ground truth information in the form of comparing the ground truth data from the features of the map with the features of the sensor data.) and 
Viswanathan also teaches a neural network that performs comparisons between map and images, which is trained with correct images, incorrect images, and map data and updates parameters of the neural network based as its trained ([0032]). A remote apparatus is configured to train the neural network using sensor and map data ([0035]). Further, an expected view of reference static features may be determined from map data based on the pose of the vehicle ([0042]), which must include the location of these features, where the neural network provides corrected pose information ([0046]). 
Viswanathan does not teach:	
update one or more parameters of a neural network based at least on a comparison of the one or more locations indicated by the ground truth data with one or more predicted locations of the one or more features within the sensor data representation, the one or more predicted locations computed using the neural network based at least on the sensor data. 
However, Viswanathan B teaches training a machine learning model, such as a neural network, to make predictions of sensor error ([0048]) where sensor error is the difference between known locations from ground truth and sensed locations ([0042]) which at a predicted time, corresponds with a predicted sensed location. The parameters of the machine learning model are adjusted based on the predicted sensor error until the model generates predictions within a desired level of accuracy ([0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Viswanathan, by incorporating the teachings of Viswanathan B, such that the neural network of Viswanathan is further trained at least in part to predict sensor error, which uses a difference of the predicted sensed location and ground truth information, where parameters of the neural network are adjusted until the predicted error is within a desired level of accuracy.
The motivation to do so is that, as acknowledged by Viswanathan B, this allows for accounting for sensor error, which improves accuracy and speed of localization ([0001], [0002]).

In regards to claim 17, Viswanathan, as modified by Viswanathan B, teaches the system of claim 16, wherein the one or more features include one or more objects, one or more road features, or one or more wait conditions. ([0036] pose metric network 34 compares map and image data. [0031] map information contains ground truth data corresponding to static features. Objects and road features are static features and must be included, were these not included, the map would cease to function.)

In regards to claim 21, Viswanathan, as modified by Viswanathan B, teaches the method of claim 1, wherein: 
the sensor data is image data and the sensor data representation is an image represented by the image data; ([0030] image is captured by image capturing device onboard vehicle.) and 
the one or more locations comprise one or more pixels of the image. ([0041] captured image is analyzed and pixels representing features and their locations are mapped to, for example, a top down image of the environment. This determines pixel locations of features within the sensor data.)

In regards to claim 22, Viswanathan, as modified by Viswanathan B, teaches the method of claim 1, further comprising: 
determining an orientation of the dynamic actor with respect to the map data, ([0038], [0042] pose of the vehicle including heading and location on map may be determined.)
wherein the determining the one or more locations within the sensor data representation corresponding to the one or more features represented by the map data is further based at least on the orientation. ([0038], [0042] pose of the vehicle including heading and location on map may be determined which provides expected view of features.)

In regards to claim 23, Viswanathan, as modified by Viswanathan B, teaches the method of claim 1, wherein the updating the one or more parameters of the neural network comprises: 
Viswanathan teaches comparing a representation of a correct image with a correct map projection and determining the value of a correct loss function based upon this comparison when training the neural network and doing the same for incorrect information to determine an incorrect loss function, which are used to determine the alignment of the corresponding features ([0055]). 
Viswanathan B teaches training a machine learning model, such as a neural network, to make predictions of sensor error ([0048]) where sensor error is the difference between known locations from ground truth and sensed locations ([0042]) which at a predicted time, corresponds with a predicted sensed location. The parameters of the machine learning model are adjusted based on the predicted sensor error until the model generates predictions within a desired level of accuracy ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Viswanathan, as already modified by Viswanathan B, by further incorporating the teachings of Viswanathan B, such that the loss functions of Viswanathan are analyzed using the processing of Viswanathan B and used in assessing predicted sensor error which is a difference between known locations from ground truth and predicted sensed locations, and the neural network parameters are further updated based upon this difference until the predicted sensor error is within a desired accuracy. 
The motivation to do so is the same as acknowledged by Viswanathan B in regards to claim 1. 

In regards to claim 24, Viswanathan, as modified by Viswanathan B, teaches the system of claim 16. 
Viswanathan also teaches a neural network that performs comparisons between map and images, which is trained with correct images, incorrect images, and map data and updates parameters of the neural network based as its trained ([0032]). A remote apparatus is configured to train the neural network using sensor and map data ([0035]). Further, an expected view of reference static features may be determined from map data based on the pose of the vehicle ([0042]), which must include the location of these features, where the neural network provides corrected pose information ([0046]).
Viswanathan B teaches training a machine learning model, such as a neural network, to make predictions of sensor error ([0048]) where sensor error is the difference between known locations from ground truth and sensed locations ([0042]) which at a predicted time, corresponds with a predicted sensed location. The parameters of the machine learning model are adjusted based on the predicted sensor error until the model generates predictions within a desired level of accuracy ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Viswanathan, as already modified by Viswanathan B, by further incorporating the teachings of Viswanathan B, such that a difference between the predicted sensed location and the ground truth locations is determined in the form of predicted sensor error and the neural network parameters are updated until the predicted sensor error is within a desired level, which is based upon the difference.  
The motivation to do so is the same as acknowledged by Viswanathan B in regards to claim 16. 

Claims 5, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Viswanathan B and Non-patent Literature Mariusz Bojarski, End to End Learning for Self-Driving Cars (“Bojarski”).
In regards to claim 5, Viswanathan, as modified by Viswanathan B, teaches the method of claim 1.
Viswanathan, as modified by Viswanathan B, does not teach: further comprising: 
receiving data representative of a trajectory of the dynamic actor through at least a portion of a field of view corresponding to the sensor data, and
adjusting the trajectory based at least in part on the map data.
However, Bojarski teaches monitoring steering commands, which itself is data representative of a trajectory, associated with images from a vehicle (page 2), similarly a series of geographic points form a trajectory, and assessing the deviation from a lane center, which is also representative of a trajectory, and adjusts control back towards lane center (page 2). Images from a vehicle have a field of view associated with them. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Viswanathan, as already modified by Viswanathan B, by incorporating the teachings of Bojarski, such that steering commands associated with images from a vehicle are monitored and the vehicle is controlled based on the determined lane position. 
The motivation to do so is that, as acknowledged by Bojarski, this allows for improved steering commands for the vehicle (page 2).

In regards to claim 6, Bojarski teaches the neural network is trained to recover from mistakes, such that it recovers to the center (Page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Viswanathan, as already modified by Viswanathan B and Bojarski, by further incorporating the teachings of Bojarski, such that the vehicle trajectory is controlled to shift towards a center of a lane of travel.
The motivation to do so is that, as acknowledged by Bojarski, this allows the vehicle to recover from mistakes (page 2), which one of ordinary skill in the art would have recognized improves safety. 

In regards to claim 10, Viswanathan teaches a method comprising: (Fig 3, 6)
receiving map data representative of a map; ([0031] map may provide representation of environment. [0030] estimates pose by matching image with map data localized using GPS, GNSS, or IMU.)
receiving sensor data generated using one or more first sensors of a dynamic actor; ([0030] image is captured by image capturing device onboard vehicle.)
localizing the dynamic actor with respect to the map based at least on the first sensor data; ([0030] pose estimated by matching map data localized using GPS, GNSS, or IMU with sensor data.)
receiving image data generated using one or more sensors of the dynamic actor, the image data representative of an image; ([0030] image is captured by image capturing device onboard vehicle.)
determining, based at least on the localizing, one or more pixels within the image corresponding to features represented by the map; ([0039] two dimensional map projection and captured image may be compared, where the two dimensional map projection is generated based on estimated pose and [0031] where the map contains static features [0038] which are expected to be nearby the vehicle based on the location and pose of the vehicle. [0041] captured image is analyzed and pixels representing features and their locations are mapped to, for example, a top down image of the environment. This determines pixel locations of features within the sensor data and compares them with map features.) 
generating, ground truth data indicative of the one or more pixels within the image; ([0039], [0042] two dimensional map projection is generated based on estimated pose, and ground truth information corresponds to the estimated or observed pose, which is observed in sensor data. This transforms map coordinates to vehicle coordinates. [0031] map information contains ground truth data corresponding to static features and pose. [0032] neural network may perform comparisons between map and image, which is trained with correct images, incorrect images, and map data and thereby parameters of the neural network are updated. [0041] captured image is analyzed and pixels representing features and their locations are mapped to, for example, a top down image of the environment. This generates ground truth information in the form of comparing the ground truth data from the features of the map with the features of the sensor data.) and
Viswanathan does not teach:
receiving image data generated using one or more second sensors of the dynamic actor, the image data representative of an image; 
updating one or more parameters of a neural network based at least on one or more predicted pixels within the image corresponding to the one or more features as determined using the neural network and the one or more pixels indicated by the ground truth data.
However, Viswanathan B teaches training a machine learning model, such as a neural network, to make predictions of sensor error ([0048]) where sensor error is the difference between known locations from ground truth and sensed locations ([0042]) which at a predicted time, corresponds with a predicted sensed location. The parameters of the machine learning model are adjusted based on the predicted sensor error until the model generates predictions within a desired level of accuracy ([0048]). 
Further, Bojarski teaches an image is initially fed into the system, then processing repeats and feeds a new image to a convolutional neural network (“CNN”) to determine a ground truth center line, synchronized with steering commands (page 6). Three cameras are used to take images (page 2) and the cameras are shifted with different fields of view, were data from each camera is fed to CNN (page 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Viswanathan, by incorporating the teachings of Viswanathan B and Bojarski, such that sensor data from additional cameras are received associated with steering commands, and this information is both fed into and used to further update a neural network identifying ground truth and that the neural network of Viswanathan is further trained at least in part to predict sensor error, which uses a difference of the predicted sensed location and ground truth information, where parameters of the neural network are adjusted until the predicted error is within a desired level of accuracy.
The motivation to update neural network parameters based on the difference in ground truth and sensed locations, or predicted sensed locations is that, as acknowledged by Viswanathan B, this allows for accounting for sensor error, which improves accuracy and speed of localization ([0001], [0002]). The motivation to use additional cameras is that, as acknowledged by Bojarski, this allows determination of ground truth which in turn allows better steering control (page 6). 

In regards to claim 11, Viswanathan, as modified by Viswanathan B and Bojarski, teaches the method of claim 10, further comprising:
correlating, based at least on the localizing, the map data with the image data, the correlating including transforming the map data to a coordinate space oriented with respect to the dynamic actor, ([0039], [0042] two dimensional map projection is generated based on estimated pose, where the pose includes location and orientation. This transforms map coordinates to vehicle coordinates and as the image is taken with a known heading and location, associates positions of static features from map data with a representation of the environment and the pose.)
wherein the determining the one or more pixels within the image corresponding to the one or more features represented by the map is based at least on the correlating. ([0041] captured image is analyzed and pixels representing features and their locations are mapped to, for example, a top down image of the environment. This identifies the pixel locations of the static features and is thereby based on the localization as well.)

In regards to claim 12, Viswanathan, as modified by Viswanathan B and Bojarski, teaches the method of claim 11, wherein the correlating further includes, after the transforming, converting the map data from world-space coordinates to sensor-space coordinates corresponding to the image data. ([0039], [0042] two dimensional map projection is generated based on estimated pose. Expected view of static features may be provided. The expected view is the sensor-space coordinates.)

In regards to claim 13, Viswanathan, as modified by Viswanathan B and Bojarski, teaches the method of claim 10, wherein the sensor data is representative of one or more additional features within a field of view of the one or more first sensors, and the localizing the dynamic actor includes correlating the one or more additional features with one or more corresponding features represented by the map. ([0031] map may provide representation of environment including static features. As this is multiple features, then at least two features must be represented, including a first feature and any additional features. [0030] estimates pose by matching image with map data localized using GPS, GNSS, or IMU, where image is captured by first device and has a field of view and equally includes a number of features.)

In regards to claim 14, Bojarski teaches using three cameras, where the cameras are offset and each is fed into CNN (page 2, 3). Bojarski teaches monitoring steering commands, which itself is data representative of a trajectory, associated with images from a vehicle (page 2), similarly a series of geographic points form a trajectory, and assessing the deviation from a lane center, which is also representative of a trajectory, and adjusts control back towards lane center (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Viswanathan, as already modified by Viswanathan B and Bojarski, by further incorporating the teachings of Bojarski, such that data from a third sensor is received that is associated with steering commands of the vehicle and the vehicle is further controlled based on map data. 
The motivation to do so the same as acknowledged by Bojarski in regards to claim 10 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 20170364083) teaches using a decision making model to determine a trajectory for a vehicle.  
Noble et al. (US 20190206084) teaches learning features of an environment and matching the pose of a camera with those features using a neural network and vehicle cameras. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661